Citation Nr: 1044067	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for right middle finger 
disability, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1969 to May 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2010, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  It was 
noted that evidence submitted by the appellant had been received 
and associated with the claims folder.  The Board observes that 
the RO received a private medical report dated June 2010 after 
the issuance of the most recent Supplemental Statement of the 
Case (SSOC) dated June 2010.  This evidence was submitted without 
a waiver of consideration by the RO in the first instance and 
before the appeal was certified to the Board.  Generally, in such 
a situation, the law requires that the RO initially consider the 
evidence, re-adjudicate the claim, and issue an appropriate SSOC.  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  However, the Board finds 
that return of this case for consideration of the June 2010 
medical evidence is not warranted as the evidence is duplicative 
in substance and cumulative of previously considered evidence.  
The medical evidence shows that the appellant has osteoarthritis 
of the right hand and complaints of pain associated with service-
connected right middle finger injury.  It further shows full 
range of motion in the third finger joints.  This evidence does 
not provide any new medical information on the disability under 
consideration.  Therefore, the Board finds that adjudication may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The appellant's service-connected right middle finger disability 
(residuals of fracture of right middle finger) is manifested by  
traumatic arthritis with pain on motion, and functional loss due 
to pain.


CONCLUSION OF LAW

Right middle finger osteoarthritis with pain on motion is 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA sent the appellant a VCAA letter dated June 2007, prior to the 
initial adverse adjudication, essentially complied with statutory 
notice requirements as outlined above.  VA notified the appellant 
of the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish entitlement to 
the benefits sought including the types of evidence that would 
assist in this matter.  Also, VA notified him of the disability 
rating and effective date elements of his claim.

The Board finds that VA satisfied its duty to notify.  
Furthermore, the Board observes that VA supplemented the initial 
preadjudicatory notice with a July 2009 letter, which included 
the schedular criteria for arthritis (Diagnostic Codes 5003-5010) 
and ankylosis of the long finger (Diagnostic Code 5226).  See 
Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice for increase rating claims requires generic notice 
regarding the type of evidence needed to demonstrate a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and general notice regarding how 
disability ratings and effective dates are assigned).

The Board finds that VA satisfied its duty to assist the 
appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Pertinent treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before the undersigned VLJ in 
October 2010.
A copy of the transcript is associated with the claims folder.  
At that time, the Veterans Law Judge clarified the issue on 
appeal, addressed whether there was outstanding evidence, and 
confirmed that the existing evidence had been received and 
associated with the claims folder.  The VLJ accepted oral 
testimony to establish the fact that the appellant receives 
prescriptive medication for his right middle finger pain.  The 
actions of the Veterans Law judge supplemented VCAA and complied 
with 38 C.F.R. § 3.103.

Additionally, VA afforded the appellant an examination.  The 
recent VA examination is adequate as it reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, and a diagnosis.  The adequacy of this 
examination has not been challenged by either the appellant or 
his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based upon 
lack of usefulness of the affected part or systems.  In addition, 
38 C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of arthritis, 
painful motion is an important factor of the rated disability and 
should be carefully noted.  38 C.F.R. § 4.59.

Factual Background

The record shows that the appellant sustained a right middle 
finger fracture when he caught his hand in a breech block in 
service.  In a September 1972 rating decision, the RO granted 
service connection for residuals of right middle finger (long 
finger) fracture and assigned a noncompensable evaluation.

In June 2007, the appellant reported that his disability had 
become worse.  He reported symptoms of pain and tenderness 
associated with arthritis.

In June 2007, a VA examination was conducted.  The appellant 
complained of chronic pain, 6/10, and flare-ups with severe pain, 
10/10.  He reported occasional swelling making it difficult to 
bend.  Flare-ups occurred with bumping the finger and with 
certain activities, such as, wheeling a hand-cart across bumpy 
terrain.  During flare-ups, he cannot bend his finger and the 
pain is so severe that it may cause him to pass out.  The 
duration of a flare-up is 10 minutes.  The appellant denied use 
of medication to treat.  The appellant indicated that he worked 
as a mechanic and that his disability made working with tools 
difficult.  Specifically, he reported difficulty using a wrench 
if he has to pull hard.  The appellant reported difficulty riding 
his motorcycle due to right middle finger pain and dysfunction.  
Objectively, the appellant is right-hand dominant.  There was a 
well-healed, non-tender, and non-adhering scar-L shaped-over 
the right long finger measuring 5 centimeters.  The right long 
finger appeared larger than on the left hand, mainly at the DIP 
joint.  There was pain with palpation over the whole long finger 
on the right.  Opposition of the thumb to all fingers was good.  
All fingers touch the median fold of the palms.  The appellant 
reported pain when the right long finger was pressed toward  the 
median fold.  He could repeatedly flex and extend all the fingers 
on both hands.  Pain with flexion and extension, and repeated 
motion was reported.  Strength was 5/5 with pushing and pulling.  
Grip strength was 5/5 in both hands.  Radial pulses were 4/4 and 
equal.  There was good sensation to stimuli in both upper 
extremities.  The diagnosis was moderate osteoarthritis of the 
right long finder MCP (metacarpophalangeal) joint.  X-ray showed 
moderate osteoarthritis of the 3rd MCP joint.

VA treatment notes dated 2007 and 2008 reflect right middle 
finger pain and osteoarthritis of the right middle finger.  These 
records further reflect that the appellant developed reflux 
symptoms with taking Ibuprofen and Aleve.  Medications were 
changed to Ranitidine and Etodolac.

A January 2008 statement from the appellant reflects complaints 
of right middle finger pain with use.

Lay statements from T.A. and E.D. received in November 2008 
reflect personal knowledge that the appellant experiences pain, 
stiffness, and difficulty making a fist.  T.A. noted that the 
appellant had difficulty holding on to a steering wheel for any 
length of time and had trouble sleeping at night due to pain.  
E.D., a co-worker, noted that the appellant had trouble using 
tools at work, such as, an impact wrench and hammers.  He stated 
that he had trouble performing other task around the shop and 
could not do his job without medication.

Private medical notes from the Power River Orthopedic and Spine 
PC were received.  A March 2009 note reflects that the appellant 
presented with new complaint of pain along the right middle 
finger with worsening range of motion.  Physical exam disclosed 
decreased flexion at the right MCP joint compared to the other 
fingers.  X-ray showed degenerative joint disease with 
osteophytes, joint narrowing, of the right middle finger.  The 
plan was nonsteroidal anti-inflammatories.  Stretching was 
encouraged to maintain range of motion.  Re-check for the right 
hand in April 2009 reflects an assessment for degenerative joint 
disease of the right long finger at the MCP joint.  A June 2010 
treatment note reflects osteoarthritis of the right hand and 
findings for tenderness of the 3rd MCP joint of the right hand, 
no swelling, and full range of motion in the 3rd PIP (proximal 
interphalangeal) and DIP (distal interphalangeal) joints.  Range 
of motion was limited to 70 degrees in passive palmar flexion.  
It was noted that it was going to be difficult to manage his 
chronic pain with conservative measures.

In October 2010, the appellant testified that his right middle 
finger disability was manifested by pain and pain on use that 
interfered with his ability to perform his job.  He indicated 
that he was a heavy equipment mechanic for a coal mine.  He 
reported that he had difficulty griping tools, squeezing tools, 
and pulling and pushing due to pain associated with 
osteoarthritis of right middle finger.  The appellant 
acknowledged that he can wrap his hand around a tool, but noted 
that the motions associated with using the tool or the vibrations 
from use of the tool cause increase pain.  He emphasized that 
vibrations were particularly bothersome and caused severe pain.  
On questioning from the VLJ, the appellant testified that, 
although he had adequate range of motion, motion was painful.

Analysis

The rating schedule provides that degenerative or traumatic 
arthritis (established by X-ray findings) will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joints involved.  When there is some 
limitation of motion, but which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating may be assigned 
for arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Id.

The criteria for rating disabilities of individual fingers of the 
hand were revised effective August 26, 2002.  See 67 Fed. Reg. 
48784 (July 26, 2002).  Under the previous criteria, disabilities 
of the individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).

Under the rating criteria that became effective August 26, 2002, 
these diagnostic codes remained essentially the same, based upon 
ankylosis of the individual fingers, and new Diagnostic Codes 
5228, 5229 and 5230 were added pertaining to limitation of motion 
of the thumb, index or long finger and ring or little finger, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 
5230.  Full range of motion for the index, long, ring, and little 
fingers is MCP flexion from 0 to 90 degrees; PIP flexion from 0 
to 100 degrees; and DIP flexion from 0 to 70 or 80 degrees.

After carefully reviewing the evidence of record, the Board finds 
that a compensable evaluation based on ankylosis or limitation of 
motion of the right long finger is not warranted.  The lay and 
medical evidence reflects adequate motion and no ankylosis of any 
joints of the right long finger.  The record shows no indication 
of limited finger motion with a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm with 
the finger flexed to the extent possible, or extension limited by 
more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5226, 5229 (2010).  Report of VA examination dated June 2007 
shows that all fingers can touch the median fold of the palm.  
Pushing and pulling strength was 5/5; and grip strength was 5/5.  
Neurovascularly, radial pulses were 4/4 and equal.  Private 
medical note dated March 2009 shows right long finger flexion to 
about 70 degrees as compared with the other digits that had 
flexion to 90 degrees.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable evaluation 
on the basis of ankylosis (Diagnostic Code 5226) or limitation of 
motion (Diagnostic Code 5229).

However, the Board has also considered whether a compensable 
disability rating is warranted for the appellant's right middle 
finger disability based on functional loss due to pain, weakness 
and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

With the above in mind, the Board finds that that a 10 percent 
disability evaluation is warranted for right middle finger 
disability.  The evidence establishes that the appellant has 
functional loss due to pain.  The appellant is competent to 
report pain and the inability to perform tasks with his right 
hand due to pain of the right middle finger.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 
398, 405 (1995).  The appellant is also credible with regard to 
his report of pain and the inability to effectively perform tasks 
with his right hand due to pain of the right middle finger.  The 
Board finds that he is credible because the statements are 
supported by his own sworn testimony, he provided a consistent 
history of the effects of his pain on his ability to perform 
daily and work tasks, and his statements are corroborated by lay 
statements of a friend and co-worker.  Although on VA examination 
the appellant's fingers could touch the palm crease and strength 
was intact, this examination report further shows that the 
appellant had tenderness over the whole long finger and increased 
pain with flare-ups.  Also, the lay evidence establishes that the 
appellant's disability interferes with daily activities (driving 
and sleep) and work activities (using wrenches and hammers).  The 
evidence of record consistently includes references to pain on 
use and osteoarthritis-periarticular pathology.  This evidence 
is highly probative and supports the assignment a compensable 
disability evaluation.

In reaching this determination, the Board finds that the lay 
evidence is competent and for the most part credible.  However, 
his report that he passes out due to pain is inconsistent with 
all other lay evidence and the medical evidence.  We find the 
assertion that he passes out due to a painful finger to be 
inherently incredible and such statement does not provide any 
basis to assign a higher evaluation, scheduler or extraschedular.

Therefore, in summary, because it is undisputed that the 
appellant has pain on use and periarticular pathology, the Board 
finds that a 10 percent disability rating is warranted.  However, 
an evaluation in excess of 10 percent is not warranted.  The 10 
percent evaluation now assigned contemplates limitation of motion 
as well as ankylosis of the long finger.  This is the maximum 
evaluation available under the rating schedule.

The Board specifically notes that the basis of the assignment of 
a compensable evaluation is section 4.59.  This regulation 
provides at least the minimum compensable evaluation for a joint 
when there is painful motion.  Unlike other parts of the rating 
schedule, section 4.59 is not controlled by whether there is 
involvement of a major or minor joint.  Rather, the regulation 
starts by addressing any form of arthritis and the intent of the 
rating schedule is to recognize painful motion as productive of 
disability.  The regulation then follows with the intent to 
assign at least the minimum compensable evaluation for the joint.   
Here, there is competent evidence of periarticular pathology and 
painful motion.  A compensable evaluation is warranted.

Lastly, the Board has considered whether a separate 10 percent 
evaluation may be assigned on the basis of scar.  However, none 
of the criteria for a compensable evaluation for scars are met.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 (deep and nonlinear 
scars), 7802 (superficial and nonlinear), 7804 (unstable or 
painful), and 7805 (Scars may also be rated based on limitation 
of function of the affected part).  The record reflects no 
indication of tenderness, pain, or instability of the scar.  The 
scar does not measure 144 square inches or greater in area, and 
produces no limitation of function.  But rather, the appellant's 
right middle scar was characterized as well-healed, non-tender, 
and non-adhering-measuring 5 centimeters-on report of VA 
examination dated June 2007.  Therefore, a separate compensable 
rating is not warranted based on scar.



Extraschedular Evaluations

In the Board's adjudication of the increased rating claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes that the 
appellant has not reported that he is unable to obtain and 
maintain employment secondary to service-connected right middle 
finger disability.  While the record reflects that the 
appellant's disability interferes with work, the record 
establishes that the appellant is fully employed and his 
disability has not cause marked interference with employment.  
The Board finds that the interference with work is not marked as 
there is no indication of lost time from work due to the 
disability or an inability to perform the duties of his job.  
Furthermore, the evidence shows no periods of hospitalizations 
for the right middle finger disability, or other severe or 
unusual impairment related to this disability.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected right middle finger 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration for these 
disabilities is not warranted.



ORDER

A 10 percent disability rating for right middle finger disability 
is granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


